Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Daniel Gray, Appellant                                Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-19-00021-CV        v.                          18C1734-005).       Opinion delivered by
                                                      Justice Stevens, Chief Justice Morriss and
TDCJ, Sharon Webb, Sgt. Duttine, Cpt.                 Justice Burgess participating.
Doe, Property Officer Rust, and Warden
Parker, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Daniel Gray, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 24, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk